Citation Nr: 1528418	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-23 276A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to additional special monthly compensation (SMC) based on the need for a higher level of care at the rate specified under 38 U.S.C.A. § 1114 (r)(2), prior to November 26, 2007.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which awarded SMC benefits pursuant to the provisions of 38 U.S.C.A. § 1114(r)(2) , effective February 11, 2008.  The Veteran filed a timely appeal disagreeing with the effective date awarded.

In March 2010, the RO issued a second rating decision assigning an earlier effective date of November 26, 2007, based on a determination that benefits would have been payable from this date but for a clear and unmistakable error (CUE) in the prior decision, consistent with 38 C.F.R. § 3.400(k).

In April 2011 and November 2014, the Board remanded this case for additional development.  

The paper claims folder has been converted into an electronic record within the Veterans Benefits Management System (VBMS) and Virtual VA.  


FINDINGS OF FACT

1. The Veteran in this case served on active duty from June 1970 to February 1975. 

2. On June 1, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


